Citation Nr: 0524201	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-34 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from August 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The Board notes that the 
Louisville, Kentucky RO has otherwise maintained jurisdiction 
over the claims file.  

When the veteran filed his August 2004 appeal, he requested 
that he be afforded a Board hearing in Washington D.C.  The 
veteran also submitted a VA Form 21-4138 in August 2004 in 
which he requested a personal hearing with the Louisville RO 
before his case was forwarded to the Board.  

In March 2005, the veteran was notified that he was scheduled 
for a Board hearing in May 2005.  The veteran submitted a 
statement in May 2005 and reported that he was unable to 
attend a hearing at the Board due to his advanced age and his 
financial situation.  In June 2005, the Board granted the 
veteran's motion for a change of hearing date and location.  

In June 2005, the veteran was notified that he had been 
scheduled for a videoconference hearing with the Board at the 
Louisville RO.  The hearing was scheduled for July 21, 2005.  
VA rescheduled the hearing for August 23, 2005, but the 
veteran was not informed of the new hearing date.  

Received on August 2, 2005 was a July 18, 2005, letter from 
the veteran's representative.  The representative asked that 
the hearing be postponed for 3 months so that the veteran 
could arrange transportation from his home to the RO.  The 
representative also requested that the veteran's claims file 
be returned to the Louisville RO for review prior to the 
hearing.  

The veteran's file will consequently be returned to the RO 
and the veteran's videoconference hearing should be 
rescheduled for sometime after October 21, 2005.  
Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted 
and asked to clarify whether he 
still desires a hearing before RO 
personnel.  If so, such a hearing 
should be scheduled and conducted.  
The RO should issue a supplemental 
statement of the case after the 
hearing.

2.  Whether the hearing before RO 
personnel is conducted or not, a 
videoconference hearing should be 
rescheduled before a member of the 
Board for sometime after October 21, 
2005.  The veteran and his 
representative should be given 
opportunity to prepare, including 
opportunity to review the claims 
file as necessary.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

